Detailed Office Action
	Applicant’s amendments and arguments filed on 11/12/2021 have been entered and fully considered. Claim 1 is amended. Claim 6 is cancelled. Claims 8 and 12-15 are withdrawn from examination. Claim 1-5 and 7-15 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant has acknowledged the specification objection made in the non-final office action of 8/12/2021, however states that a “Substitute Specification will be filed that meets all requirements when a claim is allowed”. Therefore the objection to the Specification is maintained in this office action.
Applicant’s amendments to claim 1 have overcome the claim objections and 35 USC 112(b) rejection previously set forth in the non-final office action of 8/12/2021. These objections and rejection are withdrawn.
Applicant’s argument and amendments are carefully considered (see arguments of 11/12/2021, pages 8-12). The amendments do not overcome the cited arts and the arguments have been found not to be persuasive. The arguments are addressed below in the order they are stated. 
Applicant states that the invention differs from the VAN NIEUWENHOVE (US-2013/0049266), hereinafter VAN through the processing of organic sheets, which are not comparable with the described prepregs of VAN in terms of structure and processing. And workpiece composition carries patentable weight in a method claim. 
Furthermore amended claim 1 clearly states that such a semifinished laminate made from several organic layers is processed. This use of a laminate made from organic layers of thermoplastic material is advantageous because an intimate connection of the individual layers are intimately bonded together in the course of the deformation because of the use of thermoplastic material. VAN does not contain any suggestions in this regard.
	Regarding the single organic sheet, the Examiner could not decipher applicant’s reasoning above. The prepreg described by VAN contains a thermoplastic resin that is considered to be an organic material {[0033]}. Furthermore this prepreg is in the form of a sheet {[FIG. 6] 200 is the prepreg that is clearly in form of the sheet (going into the plane)}. It thus meets the structure of the organic sheet recited in claim 1. 
Regarding several organic layers, or “laminated” organic sheet, the Examiner notes that this amended limitation was originally in claim 6 that is now cancelled and its limitation incorporated in claim 1. Claim 6 was properly rejected in the non-final office action of 8/12/2021 (see page 9-10). The Examiner relied on the secondary reference of CRAWFORD (US-2016/0297167), hereinafter CRAWFORD to show the obviousness of claim 6 and its rejection. 
The Applicant has not presented an argument as to the non-obviousness of the combination. Note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Since now claim 1 contains the limitation of canceled claim 6, its rejection under 35 USC 103 section is detailed below.
Applicant states that the invention method described in Van also differs in its specific steps from that this invention. It is important that, according to the invention, first of all the individual layers of the multi-layer organic sheet are inserted into the mold and that an elastically stretchable membrane is pretensioned over laminated organic sheet on the mold. In Van there is no laminated organic sheet in the mold. In addition, there is no pre-tensioning in Van of an elastically stretchable membrane over the laminate on the mold. Van describes a very special procedure in which the workpiece 200 is expressly placed on the elastic layer 120. The measures according to the invention are not described. The differences from the prior art according to Van are obvious.
	Applicant’s argument above relates to the order of method steps. However, the broadest reasonable interpretation of step limitations of “placing” and “stretching” in claim 1 does not impart a specific order under which “placing” and “stretching” is performed. If the applicant wishes to have a limitation to an order, the applicant should add the phrase “then”. For example, reciting “placing … then, stretching …”. 
	Additionally, it is held that, absent of unexpected results, selection of any order of performing process steps is prima facie obvious {see MPEP 2144.04 (IV)(C)}. Further, there are only two options, placing the sheet first and then stretching the member over it, or placing the organic sheet after the membrane is fixed in the mold and then stretching by applying pressure. The Examiner has shown the latter in the non-final office action of 8/12/2021 (see pages 6-7). The Examiner maintains that reversing this order, as discussed above, is prima facie obvious. The Applicant has not identified an unexpected result or an evidence that establishes a patentable distinction if certain order of steps is undertaken.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant states that the other reference: CRAWFORD (US-2016/0297167), hereinafter CRAWFORD, cannot suggest the idea of the invention. According to Crawford, the starting product is always a composite material (composite panel), although it is produced from several individual layers or sheets. In the method of CRAWFORD described in FIG. 18 several layers of organic sheets are placed in a mold. Besides that there is no reshaping with the help of an elastically stretchable membrane and it nothing resembling an elastically stretchable membrane is pretensioned over the mold with the interposition of a sheet formed by layers of thermoplastic sheets.
	The Examiner respectfully disagrees. First, the Examiner did not rely on CRAWFORD on teaching regarding the method of shaping the laminate. Again, note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Second, the Applicant states that CRAWFORD indeed teaches putting together several individual sheet of layers. This is indeed the only feature that Examiner relied upon and incorporated into the method of VAN. This was clearly illustrated in the rejection of previous claim 6 as outlined in the non-final office action of 8/12/2021 (pages 9-10). As stated there, VAN only describes one sheet and not a plurality of 
Specification
The Specification does not contain any sections and/or subjections.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Objections
Claims 7 and 11 are objected to because of the following informalities:  These claims currently depend on claim 6 that is cancelled. Therefore their dependency should be changed from claim 6 to claim 1 since the limitations of previous claim 6 is now incorporated into claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5, 7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the membrane type" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-5, 7, and 9-11 are dependent on claim 1; they are rejected as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over VAN NIEUWENHOVE (US-2013/0049266), hereinafter VAN, in view of CRAWFORD (US-2016/0297167), hereinafter CRAWFORD. Note that the italicized text below are the instant claims.
Regarding claims 1, 7, and 11, VAN discloses A method of making a part from a fiber composite material {[abstract]}, the method comprising the steps of
providing an organic sheet {[FIG. 7] 250 is the organic sheet, [0033] note that the described prepreg is the organic sheet since it is made of resin that is an organic material}; 
placing the organic sheet as a workpiece onto or against a mold of a press of the membrane type {[FIG. 7] 250 is the organic sheet that acts as a workpiece and is against mold 140, [FIG. 4] apparatus 100 is the press of a membrane type} , 
stretching a membrane that is elastically flexible over the mold on the organic sheet {[0027], [FIG. 7] note that flexible membrane 125 is stretched over the organic sheet 250 and mold 140}, 
and deforming the organic sheet so as to form the part by applying a subatmospheric pressure to the membrane on its face turned toward the mold and applying a superatmospheric pressure to a face of the membrane turned away from the mold and thereby shaping the organic sheet against the mold {[FIG. 7] note that 165 provides the superatmospheric pressure on the side of 125 and that is faced away from mold 140 and vacuum or subatmospheric is on the other face of 125, [FIG. 4], [0042], [0044]}.
Regarding the order of the step of placing and the step of stretching, a detailed discuss is provided in the argument section. It was shown that the teaching of VAN as stated here reads on the instant claim.
VAN, however, is silent on the organic sheet being multi-layer with their fibers being in different orientation and the layers are put together such that before molding they create an edge-to-edge stack (see instant FIG. 5, layers 2a).
In the same filed of endeavor that is related to fiber-reinforced composite materials, CRAWFORD discloses:
Claim 1: organic sheet constituted of a semifinished prefabricated laminate composed of a plurality of thermoplastic organic layers {[0036] note teaching on thermoplastic resin, [0067] note the multilayer structure, [FIG. 3A] note the plurality of the sheets that are put together}.
 wherein the organic layers have different fiber orientations {[0067] note different fiber orientation in each individual layer}.
Claim 11: wherein the organic layers are offset relative to one another during the deformation, thereby altering an edge geometry of the part {[FIG. 7B] note that sheet are put together edge-to-edge similar to the instant FIG. 5 layers 2a, note that according to the instant FIG. 5, in order to offset to occur during deformation, the layers have to be edge-to-edge before deformation}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of CRAWFORD in the method of VAN and have provided the prepreg as edge-to-edge multilayer sheet with different fabric orientation.
As disclosed by CRAWFORD, the advantage of this multi-layer organic sheet is to obtain desired thickness for part while providing mechanical strength due to different fiber orientation {[0067]}.
Regarding claims 2-4, VAN discloses a method that reads on the applicant claim of further comprising the step of: heating the organic sheet before and/or after placement into the press (claim 2), further comprising the step of: heating the mold or at least a surface thereof turned toward the organic sheet before and/or during the deformation (claim 3), further comprising the step of: heating a fluid medium with which superatmospheric pressure is applied to the membrane (claim 4) {[0045] note the teaching on heating all the components}.
Regarding claim 5, VAN discloses wherein the superatmospheric pressure is at least 10 bar {[0042]}.
 encompassing range makes a prima facie case of obviousness. A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.
Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30, Also MPEP 2144.05 (I)
Regarding claim 9, VAN discloses a method that reads on the applicant claim of wherein the membrane is made of silicone {[0028]}.
Regarding claim 10, VAN discloses wherein the membrane has a thickness of at least 1 mm and/or a stretch-to-break of at least 500% {[0027]}.
The Examiner notes that VAN discloses a stretch-to-break ratio of 100% to 800% that overlaps the claimed range of greater than 500%. An overlapping range makes a prima facie case of obviousness. A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.
Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30, Also MPEP 2144.05 (I)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748